I would
like to congratulate you, Sir, on your election as
President of the General Assembly at its fifty-ninth
session. This election is a tribute to Africa and to the
brotherly State of Gabon. I am sure that you will carry
on the commendable work initiated by your
predecessor, Mr. Julian Hunte, with a view to
revitalizing the role played by the United Nations and
to enhancing its prestige.
I should also like to pay tribute to Mr. Kofi
Annan, the Secretary-General, for his untiring efforts
to achieve the objectives of our Organization. I want to
assure him, once again, of our trust in him and of our
full support.
The world today is faced with major risks and
perils of such magnitude that a renewed multilateral
system is required. In that regard, we must ask
ourselves if the United Nations system, in its present
form, is capable of providing effective solutions to the
numerous problems that are disrupting the international
order.
The end of the cold war, along with progress in
science and technology and the opening of markets,
should have led to greater security and prosperity, but,
instead, the world is still encountering distressing
conflicts, which cause considerable human and
material loss, to the detriment of development. Human
values and ideals are on the decline, while fanaticism,
extremism and terrorism are on the rise. The gap
between a rich North and a poor South is widening.
It is Africa that suffers the most from the
scourges of poverty, hunger, desertification and deadly
epidemics, in addition to the problems of illegal
immigration, refugees and forced displacement. The
countries of the South cannot effectively cope with
these scourges on their own without successful
regional and international coordination, as well as
effective support for local development efforts.
These problems, and their pernicious impact,
which is compounded by ethnic strife as well as by
regional tensions and conflicts, not only cause terrible
suffering but also hamper progress, development,
regional integration and the transition towards
democracy. The international community is therefore
called upon to pool its efforts so that the logic of
dialogue and negotiation may prevail over that of
force, destruction and war. It must give fresh impetus
to preventive diplomacy, at the regional and
international levels, in order to preserve peace and
security on our continent.
In that regard, Morocco considers that the
artificial dispute over the Sahara is, regrettably, still
hindering the establishment of the Arab Maghreb
Union. I should like to reiterate my countryís readiness
to cooperate in a sincere and determined way with the
United Nations and all the parties concerned in order to
achieve, within the framework of international legality,
a final, negotiated political solution that would
guarantee the sovereignty, national unity and territorial
integrity of the Kingdom of Morocco, and enable the
inhabitants of its southern provinces to manage their
regional affairs by themselves, in a democratic, stable
environment conducive to integrated development.
Such a solution would spare the area the risk of
becoming a hotbed of tension. It would also foster
Maghreb integration and enable the region fully to play
its role in the Mediterranean and in its relations with
African countries of the Sahel, thereby sparing the
whole of north-west Africa the risk of Balkanization
and the threats of international terrorism.
As an active member of the African family and of
the international community, the Kingdom of Morocco
is keen to continue cooperating with the United
Nations and the world community to settle disputes
through peaceful means, volunteering to participate in
United Nations peacekeeping missions, as is currently
the case in the Democratic Republic of the Congo and
in CÙte díIvoire. Morocco is also eager to help bring
about reconciliation and the settlement of disputes
through peaceful means, as illustrated by the mediation
undertaken by my country to resolve the crisis in the
Mano River region.
Morocco takes pride in contributing to African
endeavours designed to meet the challenge of
achieving peace, development, progress and good
governance ó the very objectives of the New
Partnership for Africaís Development. Since the
accomplishment of those ambitious goals exceeds the
capabilities of African countries and requires
considerable resources, I urge the international
community to support this initiative and to find
generous and effective solutions to the debt problem.
Morocco has already taken steps in that direction.
As far as the Arab-Israeli conflict is concerned,
my country is as determined as ever to work with the
international community to find a just, comprehensive
23

and lasting solution within the framework of
international legality - a solution that guarantees
Israelís withdrawal from all occupied Arab territories
and the establishment of a viable, independent
Palestinian State, with Al-Quds Al-Sharif as its capital,
living side by side, in peace and concord, with the
State of Israel.
I should like to stress that, as Chairman of the
Al-Quds Committee, I am always ready to undertake
whatever initiatives are needed and to support
meaningful endeavours to restore peace to this region,
warning anew of the negative implications of the
violation of religious sanctities.
Morocco hopes that no effort will be spared to
help brotherly Iraq out of its current predicament and
to support its Interim Government in its efforts to
ensure stability and security for Iraqis and to create the
right conditions to initiate constructive dialogue and
organize elections which will enable all components of
the Iraqi population to choose their institutions freely
and peacefully.
In order to meet the challenges at this turning
point in history, the international community has no
alternative but to revitalize the current multilateral
system.
After the First and Second World Wars, nations
realized that it was necessary to establish a global
system to govern international relations, within the
framework of law and legality. Setting up an
alternative global system would not resolve the
problem of the fierce trade wars currently raging
worldwide, nor the ethnic conflicts, ideological
fanaticism and perils of terrorism, whether latent or
apparent. I am convinced that the United Nations,
which has helped solve countless crises, is perfectly
capable of managing the current international situation
in a peaceful and civilized way, by revitalizing the
multilateral system.
Such an objective, however, can be achieved only
if the United Nations is provided with the kind of
resources and means needed to meet the geo-strategic
requirements of the twenty-first century, and if its
working methods and its organs ó including the
Security Council ó are reformed and invigorated. The
United Nations system would then become an ideal
forum for negotiation and interaction between cultures
and religions. Furthermore, it would be effectively
instrumental in upholding human ideals, enhancing
security and stability and promoting sustainable
development.
Morocco, through its chairmanship of the Group
of 77 and China and its participation in various
regional and international events, including the Doha,
Monterrey and Johannesburg conferences, has sought
to contribute effectively to building this multilateral
system, as a top priority on its diplomatic agenda. My
country will continue to work for the implementation
of the Millennium Goals, urging countries as well as
international financial and trade institutions to honour
their obligations. Morocco reaffirms its commitment to
support the emergence of a new multilateral system
built on international legality, justice and equity and
cooperation in social and economic relations, and
based on an efficient and dynamic United Nations
system.
This is the course of action to be taken to enhance
trust in the United Nations as the conscience of
humankind and the bedrock of a new world order,
where the values of peace, global security, joint
development, equality, tolerance, democracy and
solidarity prevail.